Citation Nr: 0304923	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (as in effect prior to 
October 1, 1997) for amputations of the left leg based on 
additional disability due to treatment by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to March 
1966.

By decision dated in November 1983, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
amputations of the left leg.  The veteran subsequently sought 
to reopen his claim.  This matter comes to the Board on 
appeal from a September 1995 rating action of the Regional 
Office (RO) that denied the veteran's claim for compensation 
benefits for amputations of the left leg at a VA facility 
under the provisions of 38 U.S.C.A. § 1151.  The Board 
observes that this case was initially before it in August 
1997, at which time the claim was reopened on the basis of 
new regulations applicable to the claim.  The claim was also 
remanded for additional development of the record.  In July 
2001, the Board again remanded the case to the RO for 
additional development.  The case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran sustained a fracture of the left ankle in 
1972.  

2.  A below-the-knee amputation was performed in 1978, and 
the veteran underwent an above-the-knee amputation in 1982.  
Each of these surgical procedures was performed at a VA 
facility.

3.  There is no competent medical evidence establishing that 
the amputations were due in any way to treatment the veteran 
received in a VA facility or that the VA treatment resulted 
in additional disability to the left ankle.  




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for amputations of the 
left leg due to treatment at a VA facility have not been met.  
38 U.S.C.A. § 1151 (as in effect prior to October 1, 1997); 
38 C.F.R. § 3.358 (as in effect prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in April 2001, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  The Board 
acknowledges that the veteran was apparently not specifically 
advised of the absence of certain medical records from the 
claims folder.  However, in the informal hearing presentation 
dated in February 2003, the veteran's representative 
acknowledged notice that the records were missing.  As such, 
the Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains VA clinical opinions as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran was hospitalized in a private facility in 
September 1972 after having fallen and sustaining a 
comminuted fracture of the left distal tibia.  An open 
reduction of the fracture was done.  

The veteran was hospitalized by the VA in May 1973 and 
reported that he had been complained of persistent pain and 
disability of the left ankle and left foot.  

The veteran underwent fusion of the left ankle at a private 
hospital in August 1974.  

A VA hospital report of April 1975 revealed a pertinent 
diagnosis of old fracture of the left ankle with secondary 
osteomyelitis and fusion of the ankle joint.  

The veteran was again hospitalized by the VA from July to 
August 1976.  It was reported that in September 1973 he had 
an attempted arthrodesis to the left ankle that became 
infected.  It had drained intermittently since then.  
Debridement and sequestrectomy of the left ankle was 
performed.  The diagnosis was osteomyelitis of the left 
ankle.

A VA medical record dated in October 1977 shows that it was 
noted that the veteran would eventually need a below-the-knee 
amputation, and that he understood that.  

The veteran was hospitalized by the VA from April to May 
1978.  A below-the-knee amputation was performed.  The 
diagnosis was recurrent osteomyelitis of the left ankle.

A pathology report dated in May 1978 revealed no evidence of 
an active or acute inflammatory process.

In a Memorandum dated in August 1982, a VA physician 
commented that on review of the admission and subsequent 
"below knee amputation" in April 1982, it was quite 
apparent from the clinical records that the veteran had a 
chronic recurrent and unresolvable infection of an attempted 
arthrodesis of the left ankle.  The below-the-knee amputation 
that was performed was the only resolution to this problem 
that was primarily one of pain complicated by persistent 
infection.  The physician further noted that as for the 
pathologic evaluation, the gross examination clearly 
indicated destruction of the ankle joint associated with 
evidence of chronic infection.  She added that the 
microscopic examination confirmed this.  Finally, she noted 
that there was no evidence of active bacterial infection at 
the time of the amputation.

A VA pathologist, in a Memorandum dated in September 1982, 
stated that a review of the slides supported the original 
diagnosis, and that, although there was focal chronic 
inflammation in the area of fibrous scarring with new bone 
formation, there was no definitive evidence of active chronic 
or acute inflammatory processes.  The inflammatory changes 
appeared to be of a more persistent, rather than active or 
progressive nature.  The pathologist concluded that he agreed 
with the interpretation to the effect that there was no 
evidence of active bacterial infection at the time of the 
amputation.

A memorandum from the Chief of Staff of a VA Medical Center 
dated in September 1982 is of record.  He noted that he had 
reviewed the memoranda summarized above.  He stated that the 
below-the-knee amputation was the only resolution for the 
veteran's chronically infected ankle.  Histological 
examination of the ankle specimen revealed the ankle to have 
been chronically infected but without evidence of acute 
bacterial infection at the time of the amputation. The Chief 
of Staff concluded that there was essentially no doubt that 
the procedure was performed without error, negligence or 
carelessness. 

In May 2000, a VA physician noted that he thoroughly 
scrutinized the veteran's records.  He commented that he 
agreed with the treatment provided to the veteran, and added 
that it was very unlikely that the amputations of the 
veteran's leg in 1978 and 1982 had anything to do with the 
treatment provided by the VA for chronic osteomyelitis.  He 
asserted that the pathology report did "not show any 
surprises, and the left lower extremity anklebones, reviewed 
extensive evidence of chronic osteomyelitis."  The physician 
indicated that these findings were entirely consistent with 
the clinical picture the veteran had many years before the 
amputation was performed.  He also noted that it was his 
assumption and feeling that the veteran hardly participated 
in the care of his own health by putting on weight and 
extensive cigarette smoking that probably contributing to 
worsening the vascular status and made his overall health 
status so much worse rather than better while the hospital 
was trying to help him with pain control and the infection.

In August 2002, a VA physician extensively reviewed the 
veteran's medical records, including the operative reports, 
consent for operation, hospitalization record, pathology 
reports and outpatient visits.  He summarized the events 
leading to the above the knee amputation of the left leg in 
1982.  He noted that between 1972 and 1978, the veteran had 
multiple procedures for recurrent ankle infections and severe 
ankle pain.  Despite the aggressive treatment, the veteran 
continued with intermittent infections and severe pain.  The 
physician stated that there were multiple discussions about 
below-the-knee amputation as the ultimate treatment course, 
and that the veteran was seen at least three times in clinic 
discussing the left below-the-knee amputation prior to the 
operation.  An arteriogram in 1981 demonstrated a left 
superficial femoral artery occlusion and a follow-up 
arteriogram in 1982 showed the bypass to be occluded.  The 
veteran was then converted from a below-the-knee amputation 
to an above-the-knee amputation on the left.  

The physician opined that many factors led to the lack of 
healing of the left ankle fracture including, but not limited 
to, obesity and diabetes.  He noted that although the 
pathology report on the below-the-knee amputation did not 
demonstrate active bacterial infection, the veteran had 
changes consistent with chronic infection.  He added that the 
progression to a below-the-knee amputation was not a 
premature decision, as demonstrated by multiple clinic 
discussions of the option of below-the-knee amputation prior 
to proceeding with this procedure.  He concluded that no 
other good treatment options were available.  The doctor 
related that the ulcer in the below-the-knee amputation site 
was accurately diagnosed as possibly ischemic in nature.  
Unfortunately, attempt at revascularization was unsuccessful, 
and the veteran subsequently required conversion to an above-
the-knee amputation.

The VA physician concluded that the conversion to a below-
the-knee amputation and subsequent conversion to an above-
the-knee amputation likely increased the veteran's 
disability.  However, he commented that the need to proceed 
with both amputations was not caused by the VA.  The need to 
proceed with the amputations was due to the underlying 
disease.  He further noted that no evidence of inappropriate 
medical treatment was detected in a review of the records.

Analysis 

It is noted that VA received the veteran's claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 in 
November 1993.  While legislation enacted on October 1, 1997, 
was amended to include the concept of the negligence of VA 
personnel, prior October 1, 1997, pertinent law and 
regulation provided that no "fault" element was required in 
order to receive compensation benefits under Section 1151.  
VAOPGCPREC 40-97 holds that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the provisions of Section 1151 as they 
existed prior to that date.  As such, the veteran's claim 
must be adjudicated under the law and statutory provisions in 
effect prior to October 1, 1997.

Prior to 1997, Section (c) of 3.358 provided that in 
determining whether such additional disability resulted from 
a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; and (3) 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered. Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(1)(2)(3).

When determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  Specifically, as applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation is not payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.

The record confirms that the veteran sustained a fracture of 
the left ankle in 1972, and that he continued to experience 
pain of the left ankle.  He underwent a number of procedures 
and also developed osteomyelitis.  Ultimately, a left below-
the-knee amputation was performed in 1978 and an above-the-
knee amputation was done in 1982.  The veteran apparently 
argues that since no active infection was noted at the time 
of the initial amputation, that procedure was premature, and 
the surgery should not have taken place.  He also claims that 
the treatment he received from the VA following the left 
ankle fracture resulted in the amputations.

Several medical opinions have been obtained.  All dispute the 
veteran's allegations.  In this regard, the Board notes that 
two VA physicians separately concluded in 1982 that the 
veteran had a chronic and recurrent and unresolvable 
infection and that the below-the-knee amputation was the only 
way to resolve the problem.  Similarly, a VA physician opined 
in May 2000 that it was very unlikely that the amputations 
had anything to do with the treatment the veteran received 
for osteomyelitis.  Finally, following a careful review of 
the records, another VA physician opined in August 2002 that 
the decision to perform a below-the-knee amputation in 1978 
was not premature, as there was significant discussion of the 
options prior to the surgery.  The physician specifically 
indicated that there were no other good treatment options 
available.  The surgery was necessitated by the nature of the 
underlying disease and had nothing to do with the treatment 
the veteran received.  The Board acknowledges that the 
physician stated that the conversion to a below-the-knee 
amputation and subsequent conversion to an above-the-knee 
amputation increased the veteran's amputation.  However, the 
medical opinions of record support the conclusion that the 
amputations were due to the underlying disease and not any 
treatment the veteran received from the VA.  There is no 
showing that the treatment the veteran received increased the 
underlying disability.

In sum, the only evidence supporting the veteran's claim 
consists of his statements regarding the need for the 
amputations.  In contrast, four medical opinions contradict 
his allegations.  In addition, it must be emphasized that at 
least some of these opinions were formulated following a 
review of the clinical record.  Thus, the Board finds that 
these medical opinions are of greater probative value than 
the statements made by the veteran in support of his claim.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
amputations of the left leg at a VA facility.


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for amputations of the left leg based on 
additional disability due to treatment at a VA facility are 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

